DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 4 have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "large amount of steering" in claim 1 is a relative term which renders the claim indefinite.  The term "large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The specification does not define a degree of steering that makes it a large amount, either in terms of a certain number of degrees of steering or being greater than a certain steering angle.  In P[0064], the term large is defined as, “"Large" indicates that a variation value is greater than or equal to the second distribution threshold value.”  But the claim language does not refer to any variation value or second distribution threshold value.  In .
Claim 1 recites, “sets the guiding route requiring a large amount of steering of the vehicle in a case where the determination result indicates a curb, with respect to a case where the determination result indicates a wall in the automatic parking in a form of parallel parking” (lines 11 thru 14).  The comparison that is attempted to be recited is unclear.  The term “large” does not define parameters for comparison or the elements that are being compared.  The examiner interprets the claim language should read, “sets the guiding route for the automatic parking in a form of parallel parking requiring a greater amount of steering of the vehicle in a case where the determination result indicates a curb as compared to a case where the determination result indicates a wall” for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kiyokawa Patent Application Publication Number 2017/0028985 A1.
Regarding claim 1 Kiyokawa discloses the claimed parking assistance device, a parking assistance device (title), comprising:
the claimed pair of left and right sonar devices provided in the vehicle, “In addition, as illustrated in FIG. 1 and FIG. 2, for example, four distance measuring units 16a to 16d and eight distance measuring units 17a to 17h are provided on the vehicle body 2 as a plurality of distance measuring units 16 and 17.  The distance measuring units 16 and 17 are, for example, sonar items that emit ultrasonic waves and catch reflected waves.  The sonar is also referred to as a sonar sensor, an ultrasonic detector, or an ultrasonic sonar.” P[0039], the sonar sensors are shown on both the left and right sides of the vehicle in Figure 2;
the claimed obstacle detection controller to determine whether an obstacle present with a determination target distance range on a side of the vehicle is a wall or a cur by comparing a level value of a reflection wave from the sonar devices with first and second threshold values, the ECU 14 can receive the result of detection by the distance measuring unit 16 and the distance measuring unit 17 (P[0040] and Figure 4), the ECU includes the CPU 14a, and the CPU 14a includes a detection unit 32 (P[0048] and Figure 5), “The detection unit 32 detects an obstacle, border lines and partition lines on the road surface around the vehicle 1 based on information provided from the imaging unit 15 and the distance measuring units 16 and 17.” P[0049], the detection unit 32 can 
the claimed automatic parking controller to set a guiding route for automatic parking depending on a determination result by the obstacle detection controller, the ECU 14 can receive the result of detection by the distance measuring unit 16 and the distance measuring unit 17 (P[0040] and Figure 4), the ECU includes the CPU 14a, and the CPU 14a includes a target position determination unit 36, a route calculation unit 38, and a guidance control unit 40 (control unit) (P[0048] and Figure 5), the target position 
the claimed automatic parking controller sets the guiding route for the automatic parking in a form of parallel parking requiring a greater amount of steering of the vehicle in a case where the determination result indicates a curb as compared to a case where the determination result indicates a wall, in a parallel parking situation (Figure 8) with automatic parking guidance provided P[0050], the vehicle is parking closer to the obstacle when it is a curbstone 60b at a smaller distance S (P[0054] and Figure 7) than when the obstacle is wall 60a at a larger distance S1 (P[0053] and Figure 6), in order to be closer to the curbstone, the vehicle guidance would require a greater amount of steering, and would require less steering to by further away from the wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa Patent Application Publication Number 2017/0028985 A1 in view of Akiyama et al Japanese Patent Application Publication Number JP 2014-157501 (translation provided by applicant cited).
Regarding claim 2 Kiyokawa does not teach the claimed obstacle detection controller sets a group corresponding to the obstacle indicating a comparison between the level values and the threshold values to determine if the obstacle is a wall, curb or another vehicle depending on the shape of the group, but does determine if the obstacle is a wall, curb or vehicle based on the sonar readings (P[0053], P[0054], P[0058], and Figures 6, 7 and 9).  The grouping of the obstacle detection values is merely the process that is performed to make the determination of what the obstacle is.  This process could be performed within the system of Kiyokawa to provide the obstacle determination that is already recited.  Akiyama et al teach the ranging sensors 2 determine a spot range 901 of the first set of parking vehicle 61, the spot range 903 of the obstacle 81, and the spot range 902 of the second set of parking vehicle 62 (P[0017] and Figure 2).  The sets of spot ranges equate to the claimed grouping of reflection positions, the claimed determination of a vehicle, wall or curb is determined by Kiyokawa with the set of spot ranges applied to the sonar detection results.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the parking assistance device of Kiyokawa with the sets of spot ranges of Akiyama et al in order to remove the noise from the 
Regarding claim 4 Kiyokawa teaches the claimed automatic parking controller sets the guiding route for parallel parking depending on a result of the grouping, parallel parking is determined for the vehicle 1 (Figures 8 thru 11), with the detected positions m and n indicating vehicles and an open parking space, respectively (P[0058] and Figure 9).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiyokawa Patent Application Publication Number 2017/0028985 A1 and Akiyama et al Japanese Patent Application Publication Number JP 2014-157501 (translation provided by applicant cited) as applied to claims 1 and 2 above, and further in view of Camus et al Patent Application Publication Number 2006/0245653 A1.
Regarding claim 3 Kiyokawa and Akiyama et al do not teach the claimed obstacle detection controller determines whether the obstacle is a pole based on a width of the group, but the determination of the width of an obstacle using sonar sensors is common and well known in the art.  The parking system of Kiyokawa would need to determine the widths of the vehicles and the parking space in order to determine whether or not to execute the automatic parking operations.  The determination of a pole in the parking space would also be necessary in order to avoid hitting the pole while performing the automatic parking operation.  Camus et al teach, sensor 204 may be a sound navigation and ranging (SONAR) sensor to provide additional information regarding the position of an object, the velocity of the object and the dimensions of the object 110 (P[0017]), and Figures 1 and 2), with method 400 
Relevant Art
The examiner point to the accompanying PTO-892 that cites additional relevant art related to the claim limitations.  Of particular note is Kiyokawa et al PGPub 2016/0075327 A1, which makes an obstacle determination based on its height (see Figures 8 and 9, P[0052] and P[0053] regarding obstacles B1 thru B5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635.  The examiner can normally be reached on Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DALE W HILGENDORF/Primary Examiner, Art Unit 3662